The petitioner’s motion to sell the real estate of the parties is denied. The stay ordered by this court on May 12, 1976 is to remain in full force and effect.
This case is assigned to the calendar for October, 1977 for oral argument. The matters to be considered at that time are (1) the appeal of October 24, 1975 which is an appeal from a Family Court order appointing the fourth receiver and determining fees; (2) the appeal of March 22, 1976 and the appeal of April 17, 1976 which are both appeals of orders authorizing the receivers to sell the real estate in question; and (3) the question of whether the Family Court had jurisdiction in this case after the respondent filed a notice of appeal on May 16, 1975 and whether the Family Court had jurisdiction during that period of time when this case was removed to the United States District Court for the District of Rhode Island.
The brief of the petitioner will be filed on or before September 8, 1977 and that of the respondent on or before September 28, 1977.